Citation Nr: 1234454	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.

By way of background, the instant matter was previously before the Board in October 2011, at which time it was remanded the matter for further development.  Also before the Board at that time was the issue of entitlement to service connection for an ulcer, to include as secondary to a service-connected disability.  This matter was also remanded for further development.  After the development ordered on Remand was completed, the Appeals Management Center (AMC) readjudicated both issues, and, in a July 2012 supplemental statement of the case (SSOC), service connection for Crohn's disease was denied.  [In a rating decision dated that same month, the AMC awarded service connection for a gastroduodenal ulcer and evaluated it as 20 percent disabling, effective April 2, 2009.  To date, it does not appear that the Veteran has disagreed with any aspect of the AMC's July 2012 rating decision.  Thus, the matter is not currently before the Board.]  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in October 2011, the Board remanded the issues of entitlement to service connection for ulcers and Crohn's disease, to include as secondary to a service connected disability, for further development.  Regarding the issue of entitlement to service connection for Crohn's disease, in its October 2011 Remand, the Board directed that the Veteran was to be afforded a VA examination to determine the nature and etiology of his Crohn's disease.  As part of the examination to be afforded on Remand, it was requested that the examiner opine as to the likelihood that the Veteran's Crohn's disease had its clinical onset in service or was otherwise related to active duty.  The Board also noted that, if the examiner determined that the Veteran's ulcers had their clinical onset in service or were otherwise related to his active duty, the examiner was to opine as to whether the Veteran's Crohn's disease was caused or aggravated by his ulcers.  

The Veteran was afforded a VA examination in connection with his claim of service connection for ulcers and Crohn's disease in November 2011.  Notably, on the examination report pertaining to the "Stomach and Duodenal Conditions," in reiterating the requested opinion from the general remarks, the VA examiner framed the request as: "If the Veteran's Crohn's disease and ulcers had their onset in service."  The examiner then checked the box indicating that the claimed condition was at least as likely as not incurred in or related to service.  The examiner provided a second medical opinion regarding whether the Veteran's Crohn's disease was caused or aggravated by his ulcers, whereby she checked the box indicating that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected ulcers.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

Here, the Board finds that the November 2011 VA examiner's opinion is neither compliant with the terms of the October 2011 remand nor adequate for evaluation purposes.  See Barr and Stegall, both supra; 38 C.F.R. § 3.159(c)(4).  As to the issue of direct service connection, although the VA examiner stated that the opinion rendered pertained to the likelihood that the Veteran's Crohn's disease and ulcers had their onset in service, it appears from the examination report itself that the positive nexus opinion was in reference only to the Veteran's ulcers.  Thus, it does not appear as though the VA examiner provided an opinion as to whether it was at least as likely as not that the Veteran's Crohn's disease had its clinical onset in service or was otherwise related to active duty, as requested to do so by the Board in its October 2011 Remand.

Moreover, with regard to the opinion on secondary service connection, although the examiner opined against a causal connection between the Veteran's Crohn's disease and his ulcers, the examiner failed to address whether the Veteran's ulcers had made chronically worse his diagnosed Crohn's disease.  As secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation, the Board finds that the November 2011 examination report is inadequate for rating purposes.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

Accordingly, because the November 2011 VA examiner's opinion is neither compliant with the terms of the October 2011 remand nor adequate for evaluation purposes, the Board finds that the matter must be remanded to ensure compliance with the terms of its earlier remand.  See Stegall, supra.  On remand, the November 2011 examination report should be returned to the examiner who conducted that examination, if available, for an addendum that includes consideration of whether it is at least as likely as not that the Veteran's diagnosed Crohn's disease had its clinical onset in service or is otherwise related thereto, and whether it is at least as likely as not that the Veteran's service-connected ulcers have made chronically worse the Veteran's diagnosed Crohn's disease.

The Board also notes that, in its October 2011 Remand, the Board directed the agency of original jurisdiction (AOJ) to assist the Veteran in obtaining certain potentially relevant private treatment records.  While records from Dr. D.P. and from the University of Alabama at Birmingham have been associated with the claims folder, it does not appear as though a request for records from Dr. H. or from the Park Ridge Hospital was made.  On remand, the Veteran should be afforded another opportunity to provide the AOJ with the full name and address for that private physician and facility, as well as the necessary authorizations for release of such private medical records to VA, so as to enable the AOJ to attempt to obtain any such relevant private records.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional records relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

In this regard, the AOJ should specifically ask the Veteran to provide the full name and address for the private physician, identified as Dr. H. in the hearing transcript, and for the Park Ridge Hospital.  Following receipt of that information, the AOJ should contact the physician and facility in question, with a request that copies of all records of relevant treatment or evaluation of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA.  [The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that it is he who is ultimately responsible for submitting any private medical evidence.]  
2.  Then, request that the examiner who conducted the November 2011 VA examination, if that examiner is still available, provide an addendum that considers whether it is at least as likely as not the Veteran's Crohn's disease had its clinical onset in service or is otherwise related to active duty.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's service-connected ulcers have made chronically worse (i.e., permanently worsened beyond normal progression) the Veteran's Crohn's disease. 

In addressing these questions, the examiner should again review the Veteran's claims folder, including a copy of this Remand.  All opinions should be set forth in detail and explained in the context of the record.  If the examiner finds that the Veteran's ulcers have made worse his Crohn's disease, the examiner should comment on whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the heart condition. If a baseline is established, the examiner should comment on how much the Veteran's Crohn's disease has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that she must resort to speculation to render the requested opinion, she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

If the November 2011 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for an appropriate VA examination to determine whether his Crohn's disease is attributable to his military service, or whether it was caused or chronically worsened by his service-connected ulcers.  [In this regard, the examiner should be asked to answer the questions posed in the preceding paragraph.]  

3.  Then, re-adjudicate the claim remaining on appeal.  If this benefit is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

